Exhibit 10.01

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (“Agreement”) is entered
into by and between Teresa H. Johnson (“Ms. Johnson”) and MoneyGram
International, Inc., a Delaware corporation, and its predecessors, successors,
affiliates, subsidiaries and related companies (“MoneyGram”). This Agreement is
effective as of the date it is duly executed by both parties.

A. MoneyGram employs Ms. Johnson in the position of Executive Vice President,
General Counsel and Secretary.

B. MoneyGram and Ms. Johnson have mutually agreed upon the following payments,
benefits, and other terms and conditions under which they will end their
employment relationship and resolve all actual and potential disputes between
them.

Therefore, MoneyGram and Ms. Johnson agree as follows:

1. Termination of Employment. Ms. Johnson’s employment with MoneyGram shall
terminate due to retirement effective September 30, 2009 (the “Separation
Date”). As of the Separation Date, Ms. Johnson hereby resigns from all positions
she holds with MoneyGram and/or its parent, subsidiary or affiliate companies.

2. Consulting Agreement. On the Separation Date, Ms. Johnson and MoneyGram shall
enter into a consulting agreement (the “Consulting Agreement”) in substantially
the form attached hereto as Exhibit A.

3. Release of Claims by Ms. Johnson. In consideration for the receipt of the
payments and other benefits described in this Agreement, to which Ms. Johnson
understands and acknowledges she may not otherwise be entitled without executing
this Agreement, Ms. Johnson hereby releases and forever discharges MoneyGram,
its parent companies, predecessors, successors, affiliates, subsidiaries,
related companies, shareholders, and their respective members, managers,
partners, employees, officers, agents, and directors (individually a “Released
Party” and collectively the “Released Parties”) from any and all claims and
causes of action, known or unknown, against any of the Released Parties,
including but not limited to:

3.1 All claims arising out of or relating to Ms. Johnson’s employment with
MoneyGram and/or Ms. Johnson’s separation from that employment.

3.2 All claims arising out of or relating to the statements, actions, or
omissions of the Released Parties.

3.3 All claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation, including without limitation,
claims under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the Equal Pay Act of 1963; the Worker Adjustment and Retraining Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Credit
Reporting Act; the Minnesota Human Rights Act, any other federal, state or local
anti-discrimination acts, state wage payment statutes and non-interference or
non-retaliation statutes.

3.4 All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; promissory estoppel;
Ms. Johnson’s activities, if any, as a “whistleblower”; defamation; infliction
of emotional distress; fraud; misrepresentation; negligence; harassment;
retaliation or reprisal; constructive discharge; assault; battery; false
imprisonment; invasion of privacy; interference with contractual or business
relationships; any other wrongful employment practices; and violation of any
other principle of common law.

3.5 All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, expense reimbursements,
reimbursement for health and welfare benefits, and perquisites, except as
otherwise provided in this Agreement and the Consulting Agreement.

3.6 All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages.

3.7 All claims for attorneys’ fees, costs, and interest, except as otherwise
provided in this Agreement.

3.8 All claims, including without limitation, claims for any payments or
benefits under the MoneyGram International, Inc. Special Executive Severance
Plan (Tier I) (the “Special Severance Plan”) and the Amended and Restated
MoneyGram International, Inc. Executive Severance Plan (Tier I) (the “Severance
Plan”), and claims related to any right to participate in the Special Severance
Plan and the Severance Plan.

MoneyGram acknowledges and agrees, however, that Ms. Johnson does not release
(i) any claims that the law does not allow to be waived by private agreement,
(ii) any claims that are based on events occurring after the date on which
Ms. Johnson signs this Agreement, or (iii) any claims to indemnification or
insurance coverage, including but not limited to, “D & O coverage”, that she may
have with respect to any claims made or threatened against her in her capacity
as an officer or employee of MoneyGram.

Ms. Johnson agrees to execute and deliver to MoneyGram a further release (the
“Release”) in substantially the form attached hereto as Exhibit B within sixty
(60) days of the Separation Date.

4. Payments and Benefits. Specifically in consideration of the release of claims
in this Agreement, subject to Ms. Johnson signing and not revoking this
Agreement and subject to Ms. Johnson timely executing and not revoking the
Release in the time period prescribed above, MoneyGram shall make the following
payments and provide the following benefits to Ms. Johnson:

4.1 Severance. A payment in the amount of $875,000, less any and all applicable
voluntary and required withholdings, representing salary severance, payable in a
lump sum payment on the first business day of the seventh month following
Ms. Johnson’s “separation from service.”

4.2 Bonus. Provided that (i)(x) MoneyGram actually achieves the criteria
requisite to make payments in respect of awards for 2009 under the Management
and Line of Business Incentive Plan (the “MIP”) or (y)  the Board of Directors
of MoneyGram (the “Board”) or the appropriate committee of the Board authorizes
MoneyGram to make payments in respect of MIP awards as if the requisite criteria
for 2009 had been met for such year under the MIP and (ii) MoneyGram in fact
makes payments in respect of MIP awards for 2009 to all or substantially all of
the MoneyGram Leadership Team MIP participants for such year, Ms. Johnson shall
be eligible to receive a MIP award for 2009, which shall be prorated based on
the Separation Date; provided that such amount shall in no event exceed 75% of
Ms. Johnson’s annual target incentive opportunity for 2009 under the MIP. Any
such amount, if paid shall be paid on the date payments are made to other MIP
participants, but in no event later than March 15 of the year immediately
following the year in which such payment is no longer subject to a substantial
risk of forfeiture within the meaning of Section 409A of the Internal Revenue
Code of 1986 and the Treasury regulations promulgated thereunder
(“Section 409A”).

4.3 Special Retirement Benefits. Ms. Johnson or her beneficiaries shall be paid
such special retirement benefits under the MoneyGram Supplemental Pension Plan
(“SERP”) as she would have been entitled to be paid had her employment been
terminated by MoneyGram without “Cause” (as such term is defined in the Special
Severance Plan) on the Separation Date, as computed in accordance with Section
6(c) of the Special Severance Plan. All such benefits shall be payable in
accordance with the terms and conditions of Section 6(c) of the Special
Severance Plan, and no additional enhancements shall be made to Ms. Johnson’s
SERP benefits under the terms of the SERP or otherwise.

4.4 Attorneys’ Fees. Upon receipt of invoices, and subject to a cap of $7,500,
MoneyGram shall pay Ms. Johnson’s reasonable legal fees associated with the
review, negotiation and execution of this Agreement.

4.5 Other Benefits. MoneyGram shall pay to Ms. Johnson, as soon as practicable
but no later than (30) days following the Separation Date, in a lump sum
payment, (i) Ms. Johnson’s unpaid but accrued salary as of the Separation Date,
(ii) Ms. Johnson’s unused vacation days for 2009, and (iii) Ms. Johnson’s
accrued but unpaid business expenses as of the Separation Date that are subject
to reimbursement in accordance with MoneyGram’s policy.

5. Other Benefit Coverages after Separation Date. Ms. Johnson’s other benefit
coverages not addressed in Section 4 above are affected as follows:

5.1 Ms. Johnson’s participation in the MoneyGram International, Inc. 401(k)
Program (“401(k) Program”) and MoneyGram’s matching obligation under the 401(k)
Program will cease as of the Separation Date, and any distribution of the 401(k)
Program’s funds will be in accordance with the provisions of the 401(k) Program.

5.2 The MoneyGram Pension Plan was frozen effective December 31, 2003. Funds due
to Ms. Johnson under the MoneyGram Pension Plan, if any, will be distributed to
Ms. Johnson in accordance with the provisions of the MoneyGram Pension Plan.

5.3 Ms. Johnson’s business travel accident, short-term disability and long-term
disability coverages will cease as of the Separation Date. Shortly following the
Separation Date, Ms. Johnson will receive information regarding the option, if
any, for conversion of Ms. Johnson’s group long-term disability coverage to
individual coverage which such conversion, if any, shall be at Ms. Johnson’s
sole expense. MoneyGram shall provide Ms. Johnson with the right to elect to
continue group medical and dental insurance coverage after the Separation Date,
under 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”). Ms. Johnson shall be
solely responsible for paying her portion of the premiums, which premiums shall
be the published monthly rate of group health insurance under COBRA. MoneyGram
acknowledges that Ms. Johnson qualifies for retiree medical insurance coverage,
having satisfied the eligibility requirements, and shall remain an eligible
covered retiree, having met both the age and service requirements of 10 years of
service and age 55 prior to the Separation Date.

5.4 Ms. Johnson may possess exercisable Viad Corp. and/or MoneyGram
International, Inc. Stock Option rights. Ms. Johnson agrees to observe
MoneyGram’s policy on insider trading and will not purchase or sell MoneyGram
stock while in possession of inside information, or prior to the next window
period that begins at or after Ms. Johnson’s Separation Date. All such rights
must be exercised within the respective time periods set forth in the applicable
stock option agreements or they will expire. Ms. Johnson may exercise her
MoneyGram International, Inc. Stock Options, if any, by contacting Carrie Shober
at 952-591-3062, via the Internet (www.etrade.com/stockplans) or by contracting
E*Trade at 1-800-387-2331. Ms. Johnson may exercise her Viad Corp Stock Options,
if any, by contacting Debi Atkins at 602-207-5803, via the Internet
(www.etrade.com/stockplans) or by contacting E*Trade at 1-800-387-2331.

5.5 Funds due Ms. Johnson, if any, under the MoneyGram International, Inc.
Deferred Compensation Plan will be paid to Ms. Johnson in accordance with the
provisions of that plan.

6. Taxes.

6.1 Gross-Up Payments. Anything in this Agreement to the contrary
notwithstanding, and except as set forth below, in the event that it will be
determined that Ms. Johnson’s Payments (as hereinafter defined) would be subject
to the Excise Tax, then Ms. Johnson will be entitled to receive an additional
payment (the “Gross-Up Payment”) in an amount such that, after payment by
Ms. Johnson of all taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, Ms. Johnson retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon such
Payments.

6.2 Determination By Accountant. Subject to the provisions of Section 6.3(ii),
all determinations required to be made under this Section 6, including whether
and when a Gross-Up Payment to Ms. Johnson is required, the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, will be made by MoneyGram’s auditor or another nationally
recognized accounting firm appointed by MoneyGram (the “Accounting Firm”). In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the transaction which results in the
application of the Excise Tax, Ms. Johnson may appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). The
Accounting Firm will provide detailed supporting calculations both to MoneyGram
and Ms. Johnson within 15 business days of the receipt of notice from
Ms. Johnson that there has been a Payment, or such earlier time as is requested
by MoneyGram. All fees and expenses of the Accounting Firm will be borne solely
by MoneyGram. Any Gross-Up Payment, as determined pursuant to this Section 6,
will be paid by MoneyGram to Ms. Johnson within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm will
be binding upon MoneyGram and Ms. Johnson. As a result of the uncertainty in the
application of Section 4999 of the Internal Revenue Code of 1986 (the “Code”) at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by MoneyGram should
have been made (the “Underpayments”), consistent with the calculations required
to be made hereunder. In the event MoneyGram exhausts its remedies pursuant to
Section 6.3 and Ms. Johnson thereafter is required to make a payment of any
Excise Tax, the Accounting Firm will determine the amount of the Underpayments
that have occurred and any such Underpayments will be promptly paid by MoneyGram
to or for the benefit of Ms. Johnson.

6.3 Notification Required. Ms. Johnson will notify MoneyGram in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by MoneyGram of the Gross-Up Payment. Such notification will be given as
soon as practicable but no later than 10 business days after Ms. Johnson is
informed in writing of such claim. Ms. Johnson will apprise MoneyGram of the
nature of such claim and the date on which such claim is requested to be paid.
Ms. Johnson will not pay such claim prior to the expiration of the 30-day period
following the date on which Ms. Johnson gives such notice to MoneyGram (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If MoneyGram notifies Ms. Johnson in writing prior to the
expiration of such period that it desires to contest such claim, Ms. Johnson
shall:



  (i)   Give MoneyGram any information reasonably requested by MoneyGram
relating to such claim,



  (ii)   Take such action in connection with contesting such claim as MoneyGram
will reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by MoneyGram,



  (iii)   Cooperate with MoneyGram in good faith in order to effectively contest
such claim, and



  (iv)   Permit MoneyGram to participate in any proceedings relating to such
claim; provided, however, that MoneyGram will bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Ms. Johnson harmless,
on an after-tax basis, for any Excise Tax or income tax, (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 6.3,
MoneyGram will control all proceedings taken in connection with such contest
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct Ms. Johnson to pay the tax claimed and sue for a refund, or contest the
claim in any permissible manner, and Ms. Johnson agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as MoneyGram will
determine; provided, however, that if MoneyGram directs Ms. Johnson to pay such
claim and sue for a refund, MoneyGram will pay the amount of such payment to
Ms. Johnson, and will indemnify and hold Ms. Johnson harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties)
imposed with respect to such payment or with respect to any imputed income in
connection with such payment; and provided, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of
Ms. Johnson with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, MoneyGram’s control of the
contest will be limited to issues with respect to which the Gross-Up Payment
would be payable hereunder, and Ms. Johnson will be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

6.4 Repayment. If, after the receipt by Ms. Johnson of a Gross-Up Payment or an
amount paid by MoneyGram pursuant to Section 6.3, Ms. Johnson becomes entitled
to receive any refund with respect to the Excise Tax to which such Gross-Up
Payment relates or with respect to such claim, Ms. Johnson will (subject to
MoneyGram’s compliance with the requirements of Section 6.3, if applicable)
promptly pay to MoneyGram the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto). If, after the receipt
by Ms. Johnson of an amount paid by MoneyGram pursuant to Section 6.3, a
determination is made that Ms. Johnson will not be entitled to any refund with
respect to such claim and MoneyGram does not notify Ms. Johnson in writing of
its intent to contest such denial of refund prior to the expiration of 30 days
after such determination, then Ms. Johnson will not be required to repay such
amount to MoneyGram, but the amount of such payment will offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

6.5 Withholding. Notwithstanding any other provision of this Section 6,
MoneyGram may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of
Ms. Johnson, all or any portion of any Gross-Up Payment.

6.6 Definitions. The following terms will have the following meanings for
purposes of this Section 6:



  (i)   “Excise Tax” shall mean the excise tax imposed under Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.



  (ii)   A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Ms. Johnson, whether paid or payable pursuant to this Agreement
or otherwise.

7. Section 409A.

7.1 The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. To the extent that any provision hereof is modified in order to
comply with or be exempt from Section 409A, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to Ms. Johnson and MoneyGram of the
applicable provision without violating the provisions of Section 409A. In no
event whatsoever will MoneyGram be liable for any additional tax, interest or
penalties that may be imposed on Ms. Johnson under Section 409A or any damages
for failing to comply with Section 409A.

7.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If Ms. Johnson is deemed on the date
of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is otherwise considered deferred compensation under
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Ms. Johnson, and (ii) the date of Ms. Johnson’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 7.2 shall be paid or
reimbursed to Ms. Johnson in a lump sum, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. In the event, any payments hereunder
shall be delayed for a period exceeding the six (6)-month period referred above,
Ms. Johnson shall be entitled to interest payments at the LIBOR rate accruing
after such six (6)-month period on any payments delayed beyond such six
(6)-month period.

7.3 Notwithstanding anything herein to the contrary, (i) all expenses or other
reimbursements as provided herein shall be payable in accordance with
MoneyGram’s policies in effect from time to time, but in any event shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Ms. Johnson; (ii) no such reimbursement or
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year; (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchanged for another benefit; and (iv) any tax gross-up payment as provided
herein shall be made in any event no later than the end of the calendar year
immediately following the calendar year in which Ms. Johnson remits the related
taxes (and any reimbursement of expenses incurred due to a tax audit or
litigation shall be made no later than the end of the calendar year immediately
following the calendar year in which the taxes that are the subject of the audit
or litigation are remitted to the taxing authority, or, if no taxes are to be
remitted, the end of the calendar year following the calendar year in which the
audit or litigation is completed).

7.4 For purposes of Section 409A, Ms. Johnson’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within sixty (60) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of MoneyGram.

8. No Change of Control; No Right to Participate. The parties acknowledge and
agree that for all purposes, there has been no change of control (or change in
control) of MoneyGram. Without limiting the generality of the foregoing, the
parties specifically acknowledge and agree that there has been no “Change of
Control” as defined in the Severance Plan or “Change in Control” as defined the
SERP, and that, Ms. Johnson is not entitled to any payments or benefits under
either the Severance Plan or the SERP or any other payments, benefits, or rights
that would arise as a result of any change of control (or change in control) now
or at any time in the future. Ms. Johnson understands, acknowledges and agrees
that she has no rights to any payments or benefits pursuant to the Severance
Plan or the Special Severance Plan. Ms. Johnson, now and forever, hereby waives
any rights to participate as an “Executive” under the Severance Plan or as a
“Participant” in the Special Severance Plan.

9. Claims Involving MoneyGram. Ms. Johnson warrants that she has not instituted,
filed or caused others to file or institute any charge, complaint or action
against any Released Party. Ms. Johnson warrants that, to the full extent
permitted by law, she will not file or institute any charge, complaint or action
against any Released Party with respect to any matters arising before or on the
date Ms. Johnson signs this Agreement, other than with respect to enforcement of
this Agreement and/or the Consulting Agreement. Ms. Johnson will not recommend
or suggest to any potential claimants or employees of MoneyGram or their
attorneys or agents that they initiate claims or lawsuits against any Released
Party, nor will Ms. Johnson voluntarily aid, assist, or cooperate with any
claimants or employees of MoneyGram or their attorneys or agents in any claims
or lawsuits now pending or commenced in the future against any Released Party;
provided, however, that nothing in this paragraph will be construed to prevent
Ms. Johnson from giving truthful testimony in response to direct questions asked
pursuant to a lawful subpoena during any future legal proceedings involving any
Released Party. Further, this Agreement does not purport to limit any right
Ms. Johnson may have to file a charge under any civil rights statute or to
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission or other investigative agency. This Agreement does,
however, waive and release any right to recover damages or other relief under
any civil rights statute.

10. Post-Employment Restrictions and Obligations. Ms. Johnson understands,
acknowledges and agrees that she continues to be bound by the post-employment
restrictions and other obligations set forth in the Employee Trade Secret,
Confidential Information and Post-Employment Restriction Agreement between
Ms. Johnson and MoneyGram.

11. Non-Disparagement. Ms. Johnson hereby acknowledges that she is not aware of
any acts or practices of any Released Party that she knows or believes to be
unlawful or unethical. Ms. Johnson agrees not to express any derogatory or
damaging statements about any Released Party, the management of MoneyGram or
MoneyGram’s business condition in any public way or to anyone who could make
these statements public. MoneyGram shall instruct both the Executive Chairman of
the Board and the President and Chief Executive Officer of MoneyGram not to
knowingly disparage, criticize, or otherwise make any derogatory statements
regarding Ms. Johnson in any communications made in a public manner. Ms. Johnson
and MoneyGram understand and acknowledge that this non-disparagement provision
is a material inducement to the making of this Agreement and that if either
party breaches this provision, the other party will be entitled to pursue its
legal and equitable remedies, including without limitation, the right to recover
damages (including but not limited to any amounts paid and/or owing under this
Agreement) and to seek injunctive relief. It is understood and acknowledged that
nothing in this Section 11 will be construed to prevent either party from giving
truthful testimony in response to direct questions asked pursuant to a lawful
subpoena during any future legal proceedings.

12. Time to Consider Agreement. Ms. Johnson understands and acknowledges that
she may take twenty-one (21) calendar days to decide whether to sign this
Agreement (“Consideration Period”). Ms. Johnson represents that if she signs
this Agreement before the expiration of the Consideration Period, it is because
she has decided that she does not need any additional time to decide whether to
sign this Agreement. Ms. Johnson further agrees that any changes, material or
otherwise, made to this Agreement do not restart or affect in any manner the
original Consideration Period. Notwithstanding any provision of this Agreement
to the contrary, no payments under this Agreement shall be paid if, within
60 days following the date of this Agreement, Ms. Johnson has not signed, with
all periods of revocation expired, this Agreement.

13. Right to Rescind or Revoke. Ms. Johnson understands and acknowledges that
she has fifteen (15) days to revoke the release of any claims under the Age
Discrimination in Employment Act (“ADEA”) and/or the Minnesota Human Rights Act
(“MHRA”). Ms. Johnson understands and acknowledges that if she wishes to revoke
the above-referenced release of claims under the ADEA and/or the MHRA after she
has signed this Agreement, the revocation must be in writing and hand-delivered
or mailed to MoneyGram. If hand-delivered to MoneyGram, the revocation must be:
(a) addressed and delivered to President, MoneyGram International, Inc., 1550
Utica Avenue South, M.S. GHQ-8020, Minneapolis, MN 55416, within the fifteen-day
period. If mailed to MoneyGram, the revocation must be: (a) postmarked within
the fifteen-day period; (b) addressed to President, MoneyGram International,
Inc., 1550 Utica Avenue South, M.S. GHQ-8020, Minneapolis, MN 55416; and
(c) sent by certified mail, return receipt requested. In the event that
Ms. Johnson provides a timely revocation pursuant to this Section 13, MoneyGram
may, in its sole discretion, (a) void this Agreement in its entirety, or
(b) void the release of Ms. Johnson’s ADEA and/or MHRA claims but enforce the
remainder of this Agreement according to its terms.

14. Return of Equipment. Except as necessary to render consulting services to
MoneyGram under the Consulting Agreement, Ms. Johnson shall, prior to or on the
Separation Date, diligently locate all of MoneyGram’s property within her
possession and return to MoneyGram all of MoneyGram’s property and information
within her possession. Such property includes, but is not limited to, credit
cards, computers, copy machines, facsimile machines, lap top computers,
Blackberries, pagers, entry cards, keys, building passes, computer software,
manuals, journals, diaries, files, lists, codes, documents, correspondence, and
methodologies particular to MoneyGram and any and all copies thereof. Moreover,
Ms. Johnson is strictly prohibited from destroying, obliterating or altering any
of MoneyGram’s property covered by this section, and Ms. Johnson is strictly
prohibited from making copies, or directing copies to herself through e-mail or
other transmission, of any of MoneyGram’s property covered by this section.
After the Separation Date, Ms. Johnson agrees to promptly respond to any
reasonable request by MoneyGram to return MoneyGram property in her possession
and/or control, and Ms. Johnson further agrees that should she later discover
any MoneyGram property in her possession and/or control, she will promptly
return it to MoneyGram without a specific request by MoneyGram to do so.

15. Reasonable Requests; Indemnification.

15.1 In addition to the consulting services to be provided pursuant to the
Consulting Agreement, Ms. Johnson will make herself available to MoneyGram
either by telephone or, if MoneyGram believes necessary, in person upon
reasonable request and notice, to assist MoneyGram in connection with any matter
relating to services performed by her on behalf of MoneyGram prior to the
Separation Date. Ms. Johnson further agrees that she will cooperate fully with
MoneyGram in the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of MoneyGram, its directors, shareholders, officers, or employees,
including, but not limited to, appearing in person to act as a witness with
respect to such claims. Ms. Johnson will cooperate in connection with such
claims or actions including, without limitation, making herself available in
person to prepare for any proceeding (including depositions), to provide
affidavits, to assist with any audit, inspection, investigation, proceeding or
other inquiry, and to act and appear as a witness in connection with any
litigation or other legal proceeding affecting MoneyGram.

15.2 Ms. Johnson further agrees that should she be contacted (directly or
indirectly) by any individual or any person representing an individual or entity
that is or may be legally or competitively adverse to MoneyGram in connection
with any claims or legal proceedings, she will promptly notify MoneyGram of that
fact in writing, but in no event later than within three (3) calendar days after
she is contacted. Such notification shall include a reasonable description of
the content of the communication with the legally or competitively adverse
individual or entity.

15.3 MoneyGram agrees that, to the extent not prohibited by law, it shall
defend, utilizing counsel of MoneyGram’s choosing, and fully indemnify
Ms. Johnson in any action, suit, claim or proceeding, whether actual,
threatened, pending or completed, whether judicial, administrative or
investigative, whether Ms. Johnson or MoneyGram or both are named or the subject
matter thereof, arising out of Ms. Johnson’s performance of services for
MoneyGram, to the full extent provided under the articles, bylaws, or any other
governing document of MoneyGram or under applicable law.

16. Communications. MoneyGram and Ms. Johnson will prepare a mutually-agreeable
communications plan regarding Ms. Johnson’s separation from MoneyGram.
Ms. Johnson agrees that she will not make any verbal or written comments with
respect to her separation from MoneyGram except in accordance with the
communications plan.

17. Full Compensation. Ms. Johnson agrees that the payments made and other
consideration provided by MoneyGram under this Agreement constitute full
compensation for and extinguish all of Ms. Johnson’s actual or potential claims,
including, but not limited to, all claims for attorneys’ fees, costs, and
disbursements, and all claims for any type of legal or equitable relief related
to her employment relationship with MoneyGram and termination of employment.

18. No Admission of Wrongdoing. Ms. Johnson understands, acknowledges and agrees
that this Agreement does not constitute an admission that MoneyGram has violated
any local ordinance, state or federal statute, or principle of common law, or
that MoneyGram has engaged in any improper or unlawful conduct or wrongdoing
against Ms. Johnson. Ms. Johnson agrees that she will not characterize this
Agreement or the payment of any money or other consideration in accord with this
Agreement as an admission that MoneyGram has engaged in any wrongdoing.

19. Authority. Ms. Johnson represents and warrants that she has the legal
capacity to enter into this Agreement and that no causes of action, claims, or
demands released pursuant to this Agreement have been assigned to any person or
entity not a party to this Agreement.

20. Right to Consult with Attorney. Ms. Johnson acknowledges that, by virtue of
being presented with this Agreement, Ms. Johnson has hereby been advised in
writing and is fully aware of her right to consult with an attorney of her own
choosing for the purpose of determining whether to sign this Agreement.

21. Knowing and Voluntary Action. Ms. Johnson acknowledges that she has had a
full opportunity to consider this Agreement and to ask any questions that she
may have concerning this Agreement. Ms. Johnson acknowledges that in deciding
whether to sign this Agreement, she has not relied upon any statements made by
MoneyGram or its agents, other than the statements made in this Agreement and in
any MoneyGram benefit plans in which Ms. Johnson is a participant. Ms. Johnson
further acknowledges that she has not relied on any legal, tax or accounting
advice from MoneyGram or its agents.

22. Entire Agreement. Except as expressly stated to the contrary in this
Agreement, this Agreement, the Consulting Agreement, and the Employee Trade
Secret, Confidential Information and Post-Employment Restriction Agreement
between Ms. Johnson and MoneyGram constitute the entire agreement of the parties
with respect to Ms. Johnson’s employment with MoneyGram, Ms. Johnson’s
separation from employment with MoneyGram and Ms. Johnson’s consulting
relationship with MoneyGram. Except as stated in this Agreement and the
Consulting Agreement, Ms. Johnson shall have no rights to payments, benefits or
otherwise under any MoneyGram agreement or plan.

23. Miscellaneous Provisions.

23.1 No modification or waiver of any provision hereof will be binding on any
party unless in writing and signed by the parties hereto.

23.2 The invalidity or unenforceability of any particular provision hereof will
not affect the other provisions of this Agreement, and this Agreement is to be
construed in all respects as if such invalid or unenforceable provision(s) were
omitted.

23.3 This Agreement is binding on and will inure to the benefit of the parties
hereto and their respective successors, permitted assigns, heirs, executors and
administrators.

23.4 This Agreement may not be assigned, in whole or in part, by either party
hereto without the prior written consent of the other party (any purported
assignment hereof in violation of this subparagraph being null and void),
provided however, that MoneyGram may, without prior consent, freely assign this
Agreement to any successor in interest to MoneyGram or any affiliate by merger,
consolidation, reorganization or otherwise by operation of law.

24. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

25. Governing Law. This Agreement will be construed in accordance with, and any
dispute or controversy arising from any breach or asserted breach of this
Agreement will be governed by, the internal laws, and not the law of conflicts,
of the State of Delaware.

26. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if made in writing and sent via Certified Mail, Return
Receipt Requested and addressed as follows:

If to Ms. Johnson:

Teresa H. Johnson
[Address on File with MoneyGram]

or to such other address as Ms. Johnson shall provide pursuant to notice to
MoneyGram.

If to MoneyGram:

MoneyGram International, Inc.
1550 Utica Avenue South, M.S. GHQ-8020
Minneapolis MN 55416
Attn: President

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated at their respective signatures below.

      

Teresa H. Johnson

Date:       

MoneyGram International, Inc.

By:       

Its:       

Date:       

[THIS IS THE SIGNATURE PAGE TO THE SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS BETWEEN THE ABOVE-REFERENCED PARTIES]
EXHIBIT A

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (this “Agreement”) is made as of the date set forth on
the signature page hereto, by and between Teresa H. Johnson (“Consultant”), and
MoneyGram International, Inc., a Delaware corporation (“MoneyGram”).

WHEREAS, MoneyGram employed Consultant in the position of Executive Vice
President, General Counsel and Secretary;

WHEREAS, Consultant’s employment with MoneyGram will terminate due to retirement
effective September 30, 2009 (the “Effective Date”);

WHEREAS, Consultant will be deemed to have incurred a separation from service as
of the Effective Date for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”);

WHEREAS, as of the Effective Date, MoneyGram desires to receive the services of
Consultant, and Consultant is willing and able to render such services on the
terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Consulting Services.

For the duration of the “Consulting Period” (as defined below), Consultant
agrees to make herself available, as may be reasonably requested by MoneyGram,
to consult and cooperate with MoneyGram, but in no event in excess of 20% of the
average level of services performed by Consultant for MoneyGram during the
36 month-period immediately preceding the Effective Date, including without
limitation, with respect to (i) assessment of potential claims, (ii) pending
litigation, and (iii) regulatory inquiries (the “Consulting Services”).
Consultant shall report to the Executive Chairman of the Board of Directors (the
“Board”) of MoneyGram or to such other executive officer of MoneyGram as the
Executive Chairman of the Board shall direct from time to time during the
Consulting Period.

2. Compensation.

2.1 In consideration of the Consulting Services and the other obligations under
this Agreement, MoneyGram shall pay Consultant a total consulting fee of
$175,000 (the “Consulting Fee”), per annum. The Consulting Fee shall serve as
the sole consideration paid by MoneyGram to Consultant for the Consulting
Services and the other obligations under this Agreement, and Consultant shall
not be entitled to any other payments or benefits hereunder other than those
expressly provided under this Agreement.

2.2 The Consulting Fee shall be payable as follows:

(i) For the first year of Consulting Services, Consultant shall receive:



  •   the first quarterly installment of $43,750 on the last regular payroll
date immediately prior to December 31, 2009;



  •   the second quarterly installment of $43,750 on the last regular payroll
date immediately prior to March 15, 2010 but in no event later than March 15,
2010;



  •   the third quarterly installment of $43,750 on the last payroll date
immediately prior to July 31, 2010; and



  •   the fourth quarterly installment of $43,750 on the last regular payroll
date immediately prior to September 30, 2010, and

(ii) For the second year and third year thereafter, Consultant shall receive
quarterly installments of $43,750, payable in accordance with MoneyGram regular
payroll practices.

2.3 Consultant shall be responsible to pay all federal, state and local taxes
which shall become due on any money paid to Consultant by MoneyGram under the
terms of this Agreement.

3. Term of Services.

The term of this Agreement shall commence on, and Consultant shall perform the
Consulting Services for, a period beginning on the Effective Date and ending on
the third anniversary of the Effective Date, unless terminated earlier in
accordance with Section 4 hereof (the “Consulting Period”).

4. Termination.

4.1 Termination by Consultant for Any Reason or by MoneyGram for Cause.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement, this Agreement and the relationship created hereunder between
Consultant and MoneyGram may be terminated (i) at any time for any reason during
the Consulting Period by Consultant upon sixty (60) days written notice to
MoneyGram and shall be effective immediately upon the sixtieth (60th) day after
delivery of such notice by Consultant, or upon such later date as is specified
in such notice or (ii) by MoneyGram for “Cause” at any time immediately upon
written notice. MoneyGram shall have "Cause” to terminate this Agreement upon
(A) the engaging by Consultant in willful gross misconduct that is materially
injurious to MoneyGram, (B) the embezzlement or misappropriation of funds or
property of MoneyGram by Consultant, (C) Consultant’s conviction of, or plea of
nolo contendere to, a felony or Consultant’s entrance of a plea of guilty to a
felony (other than any crime or offense relating to the operation of a motor
vehicle), (D) Consultant’s willful and continued failure to perform the
Consulting Services hereunder (other than such failure resulting from
Consultant’s incapacity due to physical or mental illness) after ten (10) days
following written notice from MoneyGram specifying such failure, and
Consultant’s failure to cure or remedy such failure within such 10-day period,
or (E) a material breach by Consultant of this Agreement. Upon such termination:

(a) MoneyGram shall pay to Consultant, within thirty (30) days following such
termination in a lump sum payment, that portion of the Consulting Fee due
hereunder which is accrued but unpaid in respect of periods ending prior to such
termination, if any; and

(b) MoneyGram shall have no further obligation to pay Consultant any additional
Consulting Fee pursuant to this Agreement.

4.2 Termination by MoneyGram without Cause; Termination by Reason of Death of
Consultant. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement, this Agreement and the relationship created hereunder between
Consultant and MoneyGram (i) shall be terminated automatically upon Consultant’s
death or (ii) may be terminated by MoneyGram without Cause upon sixty (60) days
written notice to Consultant and shall be effective immediately upon the
sixtieth (60th) day after delivery of such notice by MoneyGram, or upon such
later date as is specified in such notice. Upon such termination:

(a) MoneyGram shall pay to Consultant (or her estate in the case of Consultant’s
death), within thirty (30) days following such termination in a lump sum
payment, that portion of the Consulting Fee due hereunder which is accrued but
unpaid in respect of periods ending prior to such termination, if any; and

(b) MoneyGram shall pay to Consultant (or her estate in the case of Consultant’s
death) within thirty (30) days following such termination in a lump sum payment
an amount equal to that portion of the Consulting Fee Consultant would have
received had she continued to render Consulting Services to MoneyGram through
the expiration of the Consulting Period, and MoneyGram shall have no further
obligation to pay Consultant any additional Consulting Fee pursuant to this
Agreement.

4.3 Return of Property. Consultant represents that Consultant has complied with
Section 13 of the Separation Agreement and Release of All Claims (the
“Separation Agreement”) as of the Effective Date. Upon expiration of the
Consulting Period, Consultant (or her estate in the case of Consultant’s death)
shall diligently locate all of MoneyGram’s property still within her possession
and return to MoneyGram all of MoneyGram’s property and information still within
her possession. Such property may include, but is not limited to, credit cards,
computers, copy machines, facsimile machines, lap top computers, Blackberries,
pagers, entry cards, keys, building passes, computer software, manuals,
journals, diaries, files, lists, codes, documents, correspondence, and
methodologies particular to MoneyGram and any and all copies thereof. Moreover,
Consultant is strictly prohibited from destroying, obliterating or altering any
of MoneyGram’s property covered by this section, and Consultant is strictly
prohibited from making copies, or directing copies to herself through e-mail or
other transmission, of any of MoneyGram’s property covered by this section.
After expiration of the Consulting Period, Consultant (or her estate in the case
of Consultant’s death) agrees to promptly respond to any reasonable request by
MoneyGram to return MoneyGram property in her possession and/or control, and
Consultant further agrees that should she later discover any MoneyGram property
in her possession and/or control, she will promptly return it to MoneyGram
without a specific request by MoneyGram to do so.

4.4 Effect of Termination. Except as otherwise provided in this Section 4, upon
a termination of this Agreement, none of the parties hereto shall have any
further rights or obligations under this Agreement. Notwithstanding the
foregoing, the rights and obligations set forth in this Section 4 and Sections 7
and 9, 10 through 15 shall survive the termination of this Agreement. Nothing in
this Section 4 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement prior to
termination.

5. Status of Consultant.

In rendering services pursuant to this Agreement, the parties acknowledge and
agree that Consultant is acting only as an independent contractor with authority
to select the means and methods of performing the Consulting Services, and not
as an employee or other agent of MoneyGram. As an independent contractor,
Consultant shall have no express or implied authority to commit, obligate or
bind MoneyGram, except as specifically authorized from time to time by the Board
or an authorized representative of MoneyGram, which authorization may be general
or specific. Nothing contained in this Agreement shall be construed or applied
to create a partnership or joint venture of any kind.

6. Capacities, Duties and Authority.

Consultant will discharge her duties under this Agreement in good faith and in a
professional manner. In addition, Consultant shall devote a reasonably
sufficient amount of time and effort to providing the Consulting Services to
meet the reasonable requests of MoneyGram; provided that Consultant shall not
provide Consulting Services to MoneyGram in excess of 20% of the average level
of services performed by Consultant for MoneyGram during the 36 month-period
immediately preceding the Effective Date. Consultant shall obey all laws in
connection with the performance of the Consulting Services, shall not engage in
any deceptive, misleading or unethical practices, shall otherwise conduct
business in a manner that reflects favorably at all times on the good name,
goodwill and reputation of MoneyGram, its subsidiaries and affiliates, and shall
not make any false or misleading representations with regard to MoneyGram, its
subsidiaries or any of its or their affiliates.

7. Office Space; Reimbursement of Expenses; Travel Expenses.

In addition to the Consulting Fee, during the Consulting Period MoneyGram agrees
to (i) if required to perform the Consulting Services, as determined in good
faith by MoneyGram, provide Consultant with (x) suitable office space for
Consultant to use at 1550 Utica Avenue South, M.S. GHQ-8020, Minneapolis, MN
55416 or (y) suitable business equipment (such as a “Blackberry” pager and a
cellular telephone) upon reasonable request by Consultant and (ii) pay or
reimburse Consultant for all Reimbursable Expenses incurred in connection with
the services rendered under this Agreement. For purposes of this Agreement,
“Reimbursable Expenses” shall consist of all reasonable and documented
out-of-pocket expenses incurred by Consultant during the Consulting Period in
connection with the performance of the Consulting Services, but only to the
extent that such reimbursement is consistent with MoneyGram’s standard policies
for reimbursement of employees as in effect from time to time. Any Reimbursable
Expenses shall be billed at the end of each calendar month. MoneyGram shall pay
all properly billed or invoiced Reimbursable Expenses that it receives from
Consultant under this Agreement within thirty (30) days of receipt and invoice
thereof, subject to receiving, if requested, any appropriate support
documentation for such Reimbursable Expenses. MoneyGram acknowledges
Consultant’s intention to relocate to Orlando, Florida. MoneyGram agrees that if
Consultant is requested by MoneyGram to travel outside her state of residence to
perform the Consulting Services, MoneyGram shall pay or reimburse Consultant for
any reasonable travel, meal and lodging expenses incurred by Consultant during
the Consulting Period in connection with the performance of the Consulting
Services in accordance with MoneyGram’s standard policies for reimbursement of
employees as in effect from time to time.

8. Benefits.

Consultant acknowledges and agrees that it is the intent of the parties hereto
that neither Consultant nor any agent of Consultant receive or be eligible to
receive any company-sponsored benefits (including, without limitation any
vacation pay, sick leave, disability or life insurance, retirement benefits,
social security, workers’ compensation benefits or other employee benefits of
any kind) from MoneyGram pursuant to this Agreement.

9. Post-Consulting Restrictions and Obligations.

Consultant understands, acknowledges and agrees that she continues to be bound
during the Consulting Period by the post-employment restrictions and other
obligations set forth in the Employee Trade Secret, Confidential Information and
Post-Employment Restriction Agreement between Consultant and MoneyGram.

10. Non-Disparagement.

Consultant hereby acknowledges that she is not aware of any acts or practices of
MoneyGram, its parent companies, predecessors, successors, affiliates,
subsidiaries, related companies, shareholders, or their respective members,
managers, partners, employees, officers, agents, and directors (individually a
“Released Party” and collectively the “Released Parties”) that she knows or
believes to be unlawful or unethical. Consultant agrees not to express any
derogatory or damaging statements about any Released Party, the management of
MoneyGram or MoneyGram’s business condition in any public way or to anyone who
could make these statements public. MoneyGram shall instruct both the Executive
Chairman of the Board and the President and Chief Executive Officer of MoneyGram
not to knowingly disparage, criticize, or otherwise make any derogatory
statements regarding Consultant in any communications made in a public manner.
Consultant and MoneyGram understand and acknowledge that this non-disparagement
provision is a material inducement to the making of this Agreement and that if
either party breaches this provision, the other party will be entitled to pursue
its legal and equitable remedies, including without limitation, the right to
recover damages (including but not limited to any amounts paid and/or owing
under this Agreement) and to seek injunctive relief. It is understood and
acknowledged that nothing in this Section 10 will be construed to prevent either
party from giving truthful testimony in response to direct questions asked
pursuant to a lawful subpoena during any future legal proceedings.

11. Representations and Warranties.

Consultant hereby represents and warrants to MoneyGram that (i) Consultant’s
execution and delivery of this Agreement and the performance of her duties and
obligations hereunder will not conflict with, or cause a default under, or give
any party a right to damages under, any other agreement to which Consultant is a
party or by which she is bound, (ii) there are no agreements or understandings
that would make unlawful Consultant’s execution or delivery of this Agreement or
her engagement hereunder, (iii) Consultant will not become a party during the
term of this Agreement to any agreement that would be violated by the delivery
of the Consulting Services by Consultant or this Agreement and (iv) Consultant’s
execution, delivery and performance of this Agreement will not violate any
national, federal, regional, state or local law, statute, code, ordinance, rule
or regulation.

12. Set-Off.

MoneyGram’s obligation to pay Consultant the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of any amounts owed by Consultant to MoneyGram or its affiliates,
except that with respect to payment made to Consultant hereunder that is subject
to Section 409A, if MoneyGram seeks to set off a payment to be made to
Consultant hereunder which is subject to Section 409A against an amount owed by
Consultant to MoneyGram or its affiliates, the gross amount of such payment to
be made to Consultant shall be deemed to be paid to Consultant for U.S. federal
income tax purposes, as and when due under this Agreement and shall be applied
against amounts owed by Consultant to MoneyGram or its affiliates, provided that
MoneyGram may set off a payment hereunder that is subject to Section 409A
pursuant to this sentence only if the right to such set off, or such set off,
would not violate Section 409A.

13. Taxes; Indemnity.

13.1 Consultant agrees to comply, on a timely basis, with all tax reporting
requirements applicable to the receipt of the payments and other compensation
received hereunder and to timely pay all taxes due with respect to such amounts.

13.2 Consultant shall indemnify and hold harmless MoneyGram, its subsidiaries,
and its and their affiliates from any liability, claims and demands for payment
of taxes, penalties or interest, social security, disability benefits and other
withholdings, deductions and/or payments that may be imposed by any governmental
authority, or otherwise authorized from, based upon or required by reason of the
payments made to Consultant as provided in this Agreement.

14. Section 409A.

14.1 The intent of the parties is that the payments under this Agreement comply
with or be exempt from Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. To
the extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Consultant and MoneyGram of the applicable provision
without violating the provisions of Section 409A. In no event whatsoever will
MoneyGram be liable for any additional tax, interest or penalties that may be
imposed on Consultant under Section 409A or any damages for failing to comply
with Section 409A. For purposes of Section 409A, Consultant’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.

14.2 (i) All expenses or other reimbursements as provided herein shall be
payable in accordance with MoneyGram’s policies in effect from time to time, but
in any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Consultant;
(ii) no such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year; and (iii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchanged for another benefit.

15. Remedies.

It is specifically understood and agreed that any breach or threatened breach of
the provisions of Section 9 or Section 10 of this Agreement is likely to result
in irreparable injury to MoneyGram and that the remedy at law alone will be an
inadequate remedy for such breach, and that in addition to any other remedy it
may have, MoneyGram shall be entitled (i) to enforce the specific performance of
this Agreement by Consultant and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without bond and without liability
should such relief be denied, modified or violated and (ii) to cease making any
payments or providing any benefit otherwise required by this Agreement, in each
case in addition to any other remedy to which MoneyGram may be entitled at law
or in equity.

16. Notices.

Any notice required or permitted to be given under this Agreement shall be
sufficient if made in writing and sent via Certified Mail, Return Receipt
Requested and addressed as follows:

If to Ms. Johnson:

Teresa H. Johnson

[Address on File with MoneyGram]

If to MoneyGram:

MoneyGram International, Inc.

1550 Utica Avenue South, M.S. GHQ-8020

Minneapolis MN 55416

Attn: President

17. Acknowledgment.

Consultant acknowledges that before entering into this Agreement, Consultant has
had the opportunity to consult with any attorney or other Consultant of
Consultant’s choice, and that this provision constitutes advice from MoneyGram
to do so if Consultant chooses. Consultant further acknowledges that Consultant
has entered into this Agreement of Consultant’s own free will, and that no
promises or representations have been made to Consultant by any person to induce
Consultant to enter into this Agreement other than the express terms set forth
herein. Consultant further acknowledges that Consultant has read this Agreement
and understands all of its terms.

18. Choice of Law.

This Agreement will be construed in accordance with, and any dispute or
controversy arising from any breach or asserted breach of this Agreement will be
governed by, the internal laws, and not the law of conflicts, of the State of
Delaware.

19. Assignment.

Neither this Agreement nor any rights or obligations hereunder may be assigned
by either party hereto; provided, however, that MoneyGram’s obligations
hereunder may be assigned to its successor in connection with a change in
control.

20. Severable Provisions.

The provisions of this Agreement are severable and the invalidity of any one or
more provisions shall not affect the validity of any other provision. In the
event that a court of competent jurisdiction shall determine that any provision
of this Agreement or the application thereof is unenforceable in whole or in
part because of the duration or scope thereof, the parties hereto agree that
said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable, and that the Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.

21. Entire Agreement.

Except as expressly stated to the contrary in this Agreement, this Agreement,
the Separation Agreement, and the Employee Trade Secret, Confidential
Information and Post-Employment Restriction Agreement between Consultant and
MoneyGram constitute the entire agreement of the parties with respect to
Consultant’s consulting relationship with MoneyGram, Consultant’s prior
employment relationship with MoneyGram and Consultant’s separation from
employment with MoneyGram. Except as stated in this Agreement and the Separation
Agreement, Consultant shall have no rights to payments, benefits or otherwise
under any MoneyGram agreement or plan.

22. Amendment; Waiver.

Except as provided in Section 14, this Agreement may not be amended,
supplemented, canceled or discharged except by written instrument executed by
both parties hereto. If either party should waive any breach of any provisions
of this Agreement, she or it will not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

23. Headings.

The headings contained herein are for reference only and shall not affect the
meaning or interpretation of any provisions of this Agreement.

24. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and the signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.

CONSULTANT ACKNOWLEDGES THAT SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

[The remainder of this page is intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
       day of      , 2009.

MoneyGram International, Inc.

By:
Name:
Title:


Consultant

      

Teresa H. Johnson

EXHIBIT B

RELEASE

This RELEASE (“Release”) is dated as of        between MoneyGram International,
Inc., a Delaware corporation (together with its direct and indirect
subsidiaries, successors and assigns, “MoneyGram”), and Teresa H. Johnson
(“Executive”).

WHEREAS, MoneyGram and Executive previously entered into a Separation Agreement
and Release of All Claims dated     , 2009 (the “Separation Agreement”); and

WHEREAS, Executive’s employment with MoneyGram was terminated effective
September 30, 2009; and

WHEREAS, pursuant to the Separation Agreement, Executive is entitled to certain
compensation and benefits upon such termination, contingent upon the execution
of this Release;

WHEREAS, effective on September 30, 2009, Executive and MoneyGram entered into a
consulting agreement (the “Consulting Agreement”);

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Separation Agreement, to which Executive understands and
acknowledges she may not otherwise be entitled without executing this Release,
MoneyGram and Executive agree as follows:

1. Executive, on her own behalf and on behalf of her heirs, estate and
beneficiaries, hereby releases and forever discharges MoneyGram, its parent
companies, predecessors, successors, affiliates, subsidiaries, related
companies, shareholders, and their respective members, managers, partners,
employees, officers, agents, and directors (individually a “Released Party” and
collectively the “Released Parties”) from any and all claims and causes of
action, known or unknown, against any of the Released Parties, including but not
limited to:

a. All claims arising out of or relating to Executive’s employment with
MoneyGram and/or Executive’s separation from that employment.

b. All claims arising out of or relating to the statements, actions, or
omissions of the Released Parties.

c. All claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation, including without limitation,
claims under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the Equal Pay Act of 1963; the Worker Adjustment and Retraining Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Credit
Reporting Act; the Minnesota Human Rights Act, any other federal, state or local
anti-discrimination acts, state wage payment statutes and non-interference or
non-retaliation statutes.

d. All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; promissory estoppel;
Executive’s activities, if any, as a “whistleblower”; defamation; infliction of
emotional distress; fraud; misrepresentation; negligence; harassment;
retaliation or reprisal; constructive discharge; assault; battery; false
imprisonment; invasion of privacy; interference with contractual or business
relationships; any other wrongful employment practices; and violation of any
other principle of common law.

e. All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, expense reimbursements,
reimbursement for health and welfare benefits, and perquisites except for those
payments and benefits under the Separation Agreement and consulting fees and
reimbursements under the Consulting Agreement.

f. All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages.

g. All claims for attorneys’ fees, costs, and interest, except as provided in
the Separation Agreement.

h. All claims, including without limitation, claims for any payments or benefits
under the MoneyGram International, Inc. Special Executive Severance Plan (Tier
I) (the “Special Severance Plan”) and the Amended and Restated MoneyGram
International, Inc. Executive Severance Plan (Tier I) (the “Severance Plan”),
and claims related to any right to participate in the Special Severance Plan and
the Severance Plan.

2. MoneyGram acknowledges and agrees that Executive does not release any claims
that the law does not allow to be waived by private agreement or any claims that
are based on events occurring after the date on which Ms. Johnson executes this
Release.

3. Executive understands, acknowledges and agrees that she has no rights to any
payments or benefits pursuant to the Severance Plan or the Special Severance
Plan. Executive, now and forever, hereby waives any rights to participate as an
“Executive” under the Severance Plan or as a “Participant” under the Special
Severance Plan.

4. Executive acknowledges and agrees that even though claims and facts in
addition to those now known or believed by her to exist may subsequently be
discovered, it is her intention to fully settle and release all claims she may
have against MoneyGram and the persons and entities described above, whether
known, unknown or suspected.

5. Executive relinquishes any right to future employment with MoneyGram and
MoneyGram shall have the right to refuse to re-employ Executive, in each case
without liability of Executive or MoneyGram.

6. Executive reaffirms her agreement to the Employee Trade Secret, Confidential
Information and Post-Employment Restriction Agreement to which Executive is a
party.

7. Executive acknowledge that she has been provided at least twenty-one
(21) days to review the Release and has been advised to review it with an
attorney of her choice and at her own expense. In the event Executive elects to
sign this Release Agreement prior to this twenty-one (21) day period, she agrees
that it is a knowing and voluntary waiver of her right to wait the full
twenty-one (21) days. Executive further understands that she has fifteen
(15) days after the signing hereof to revoke it by so notifying MoneyGram in
writing, such notice to be received by      within the fifteen (15) day period.
Executive further acknowledges that she has carefully read this Release, knows
and understands its contents and its binding legal effect. Executive acknowledge
that by signing this Release, she does so of her own free will and act and that
it is her intention that she be legally bound by its terms. Executive
acknowledges that in deciding whether to sign this Release, she has not relied
upon any statements made by MoneyGram or its agents. Executive further
acknowledges that she has not relied on any legal, tax or accounting advice from
MoneyGram or its agents in deciding whether to sign this Release.

8. This Release shall be construed and enforced in accordance with, and governed
by, the laws of the State of Minnesota, without regard to principles of conflict
of laws. If any clause of this Release should ever be determined to be
unenforceable, it is agreed that this will not affect the enforceability of any
other clause or the remainder of this Release.

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

      

Teresa H. Johnson

MoneyGram International, Inc.

By:       

Its:       

